DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 11,374,093. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences do not add any unexpected results, amount to rewording of already protected limitations and/or exclude patentably insignificant claim language. Below, the pending claims are matched to their equivalent in the cited patent. The patented claim language is italicized. 
Pending Claim 1 recites a semiconductor device structure, comprising: 
a gate stack disposed over a substrate; 
Patented Claim 9 recites a semiconductor device structure, comprising: 
a substrate; 
a gate stack disposed over the substrate; 

a dielectric cap layer disposed on the gate stack; 
a first dielectric layer disposed on the gate stack; 
an etch stop layer disposed on the first dielectric layer; 

a gate conductive layer disposed in the dielectric cap layer, wherein the gate conductive layer is disposed over the gate stack; 
a gate conductive layer disposed in the etch stop layer and the first dielectric layer, wherein the gate conductive layer is disposed over the gate stack; and 

a first spacer structure disposed in the dielectric cap layer, wherein the first spacer structure surrounds a sidewall of the gate conductive layer, wherein the spacer structure comprises: 
a first spacer structure disposed in the etch stop layer and the first dielectric layer, wherein the first spacer structure surrounds a sidewall of the gate conductive layer, wherein the first spacer structure comprises: 

a first spacer layer comprising a first portion and a second portion, wherein the first portion of the first spacer layer is in contact with the dielectric cap layer, and the second portion of the first spacer layer is in contact with the gate stack; and 
a first spacer layer comprising a first portion and a second portion, wherein the first portion of the first spacer layer extends along a sidewall of the first dielectric layer and the etch stop layer, and the second portion of the first spacer layer is in contact with the gate stack; 

a second spacer layer adjacent the first portion of the first spacer layer and separated from the first portion of the first spacer layer by a first air gap, wherein the second spacer layer is in contact with the second portion of the first spacer layer, and the first air gap is between the first portion of the first spacer layer and the second spacer layer.
a second spacer layer adjacent the first portion of the first spacer layer and separated from the first portion of the first spacer layer by a first air gap, wherein the second spacer layer is in contact with the second portion of the first spacer layer, and the first air gap is between the first portion of the first spacer layer and the second spacer layer; and 

The pending application differs from the cited patent by having (1) a dielectric cap layer vs a first dielectric layer and an etch stop layer and (2) removing language for “a first seal layer disposed between the first portion of the first spacer layer and the second spacer layer”. With regards to (1), absent additional requirements, there is no patentable significance between a dielectric cap layer and a multi-layer comprising a first dielectric layer and an etch stop layer. The first dielectric layer and etch stop layer would have comprised insulating materials and function equivalent to the dielectric cap layer. Furthermore, nothing in the claim is limiting the dielectric cap layer to being a homogeneous, singular layer. With regards to (2), the patent was allowed based on the arrangement of the first and second spacer layers which sandwich the air gap. The air gap would have either been sealed by a sealing layer between the first and second portions of the spacer layer or would have been enclosed by an upper interlayer dielectric. Absent additional requirements, there is not a patentable significance between the sealing layer or an enclosing upper layer. 
For brevity, the dependent claims are matched to their equivalent in the cited patent without repetition of the claim language. 
Pending Claim 2 is unpatentable in view of patented Claim 10.
Pending Claim 3 is unpatentable in view of patented Claim 11.
Pending Claim 4 is unpatentable in view of patented Claim 13.
Pending Claim 5 is unpatentable in view of patented Claim 9.
Pending Claim 6 is unpatentable in view of patented Claim 15.
Pending Claim 7 is unpatentable in view of patented Claim 16.
Pending Claim 8 is unpatentable in view of patented Claim 16.
Pending Claim 9 is unpatentable in view of patented Claim 16.

Pending Claim 10 recites a semiconductor device structure, comprising: 
a source/drain contact disposed over a substrate; 
Patented Claim 1 recites a semiconductor device structure, comprising: 
a substrate; 
a source/drain contact disposed over the substrate; 

a dielectric cap layer disposed on the source/drain contact; 
a first dielectric layer disposed on the source/drain contact; 
an etch stop layer disposed on the first dielectric layer; 

a source/drain conductive layer disposed in the dielectric cap layer, wherein the source/drain conductive layer is disposed over the source/drain contact; and 
a source/drain conductive layer disposed in the etch stop layer and the first dielectric layer, wherein the source/drain conductive layer is disposed over the source/drain contact; and 

a first spacer structure disposed in the first dielectric layer, wherein the first spacer structure surrounds a sidewall of the source/drain conductive layer, wherein the first spacer structure comprises:
a first spacer structure disposed in the etch stop layer and the first dielectric layer, wherein the first spacer structure surrounds a sidewall of the source/drain conductive layer, wherein the first spacer structure comprises: 

a first spacer layer comprising a first portion and a second portion, wherein the first portion of the first spacer layer extends along a sidewall of the dielectric cap layer, and the second portion of the first spacer layer is in contact with the source/drain contact; and
a first spacer layer comprising a first portion and a second portion, wherein the first portion of the first spacer layer extends along a sidewall of the etch stop layer and the first dielectric layer, and the second portion of the first spacer layer is in contact with the source/drain contact; 

a second spacer layer adjacent the first portion of the first spacer layer and separated from the first portion of the first spacer layer by a first air gap, wherein the second spacer layer is in contact with the second portion of the first spacer layer.
a second spacer layer adjacent the first portion of the first spacer layer and separated from the first portion of the first spacer layer by a first air gap, wherein the second spacer layer is in contact with the second portion of the first spacer layer; and 

The pending application differs from the cited patent by having (1) a dielectric cap layer vs a first dielectric layer and an etch stop layer and (2) removing language for “a first seal layer disposed between the first portion of the first spacer layer and the second spacer layer”. With regards to (1), absent additional requirements, there is no patentable significance between a dielectric cap layer and a multi-layer comprising a first dielectric layer and an etch stop layer. The first dielectric layer and etch stop layer would have comprised insulating materials and function equivalent to the dielectric cap layer. Furthermore, nothing in the claim is limiting the dielectric cap layer to being a homogeneous, singular layer. With regards to (2), the patent was allowed based on the arrangement of the first and second spacer layers which sandwich the air gap. The air gap would have either been sealed by a sealing layer between the first and second portions of the spacer layer or would have been enclosed by an upper interlayer dielectric. Absent additional requirements, there is not a patentable significance between the sealing layer or an enclosing upper layer. 
For brevity, the dependent claims are matched to their equivalent in the cited patent without repetition of the claim language. 
Pending Claim 11 is obvious in view of patented Claim 1.
Pending Claim 12 is obvious in view of patented Claim 1 since silicide layers are commonly used to reduce contact resistance between contacts and underlying conductive or semiconductive regions.
Pending Claim 13 is unpatentable in view of patented Claim 1.
Pending Claim 14 is obvious in view of patented Claims 6 and-8.
Pending Claim 15 is unpatentable in view of patented Claim 8.
Pending Claim 16 is unpatentable in view of patented Claim 7.

Patented Claim 17 recites a method for fabricating a semiconductor device structure, comprising: 
depositing a source/drain contact over a substrate; 
Patented Claim 17 recites a method for fabricating a semiconductor device structure, comprising: 
forming a source/drain contact over a substrate; 

depositing a dielectric cap layer over the source/drain contact; 
forming a first dielectric layer over the source/drain contact; 
forming an etch stop layer over the first dielectric layer; 

forming an opening in the dielectric cap layer to expose a portion of the source/drain contact; 
forming an opening in the etch stop layer and the first dielectric layer to expose a portion of the source/drain contact; 

forming a spacer structure in the opening, wherein the forming the spacer structure comprises: 
forming a spacer structure in the opening, wherein the spacer structure comprises an air gap, wherein the forming the spacer structure comprises: 

forming a first spacer layer over the dielectric cap layer and the source/drain contact; 
forming a first spacer layer over the etch stop layer, the first dielectric layer and the source/drain contact; 

forming a dummy spacer layer over the first spacer layer; 
forming a dummy spacer layer over the first spacer layer; 

removing horizontal portions of the dummy spacer layer to expose a portion of the first spacer layer; 
removing horizontal portions of the dummy spacer layer to expose a portion of the first spacer layer; 

forming a second spacer layer in contact with the dummy spacer layer and the exposed first spacer layer; and 
forming a second spacer layer over the dummy spacer layer and the exposed first spacer layer; and 

removing a portion of the first spacer layer and a portion of the second spacer layer to expose a portion of the source/drain contact; and 
removing a portion of the first spacer layer and a portion of the second spacer layer to expose a portion of the source/drain contact; and 

forming a source/drain conductive layer in the opening over the source/drain contact, wherein the spacer structure surrounds the source/drain conductive layer.
forming a source/drain conductive layer in the opening over the source/drain contact, wherein the spacer structure surrounds the source/drain conductive layer.

The pending application differs from the cited patent by having (1) a dielectric cap layer vs a first dielectric layer and an etch stop layer and (2) removing language for “wherein the spacer structure comprises an air gap”. With regards to (1), absent additional requirements, there is no patentable significance between a dielectric cap layer and a multi-layer comprising a first dielectric layer and an etch stop layer. The first dielectric layer and etch stop layer would have comprised insulating materials and function equivalent to the dielectric cap layer. Furthermore, nothing in the claim is limiting the dielectric cap layer to being a homogeneous, singular layer. With regards to (2), the dummy layer of the pending application is still etched in a manner already protected by the cited patent. No additional material is claimed for filling the dummy layer’s position in the pending application and no method for creating the air gap is claimed in the cited patent’s independent claim. Both the pending application and the cited patent clarify the process in claim 18 by forming the air gap. As such, Examiner finds no patentable distinction between the pending claim and the cited patent.   
For brevity, the dependent claims are matched to their equivalent in the cited patent without repetition of the claim language. 
Pending Claim 18 is unpatentable in view of patented Claim 18. 
Pending Claim 19 is unpatentable in view of patented Claim 20. 
Pending Claim 20 is unpatentable in view of patented Claim 17. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818